United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0662
Issued: July 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 1, 2017 appellant filed a timely appeal from a September 22, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated September 24, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 12, 2015 appellant, then a 38-year-old labor custodian, filed an occupational
disease claim (Form CA-2) alleging that on September 28, 2014 he first realized that his

1

5 U.S.C. § 8101 et seq.

depression and anxiety were due to stress from dealing with an OWCP claims examiner
regarding a work injury. He stopped work on April 13, 2015.
In support of his claim, appellant submitted a report dated May 6, 2015 from
Dr. Christina Yu Ting Wang, a Board-certified occupational medicine physician, who diagnosed
left shoulder sprain and abdominal muscle strain. Dr. Wang noted that appellant felt stressed
regarding difficulties surrounding the processing of his FECA claim.
On May 21, 2015 Dr. John Lane Hall, a specialist in internal medicine, provided
examination findings and diagnosed left shoulder sprain and abdominal muscle strain. He
released appellant to return to work with restrictions.
By letter dated June 9, 2015, OWCP informed appellant that the evidence of record was
insufficient to establish his claim. Appellant was advised regarding the medical and factual
evidence required to establish his claim and afforded him 30 days to provide this information.
In response to OWCP’s request, appellant submitted progress reports from Dr. Wang
dated May 6, and June 3 and 30, 2015 regarding his left shoulder and abdomen conditions and
his work restrictions.
By decision dated September 24, 2015, OWCP denied appellant’s claim. It found that he
had failed to establish the factual portion of his claim. OWCP explained that dissatisfaction with
the handling of his claim by OWCP was not a compensable factor of employment.
On September 12, 2016 OWCP received appellant’s request for reconsideration and
narrative statement. In a September 6, 2016 statement, appellant attributed his anxiety and
depression to the pressures from OWCP in processing his FECA claim, 10 months of lost wages
due to his inability to work, the pain from his injury, and bankruptcy as a result of being disabled
for work due to his injury.
By decision dated September 22, 2016, OWCP denied reconsideration. It found that
appellant’s statement was insufficient to warrant a merit review as it failed to address the
underlying issue in his claim, i.e., a compensable factor of employment.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received by OWCP within one

2

Id. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.
3

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-0218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).

2

year of the date of that decision.4 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
By decision dated September 15, 2015, OWCP denied appellant’s emotional condition
claim because he had failed to establish any compensable employment factors. It denied
appellant’s reconsideration request, without a merit review, in a September 22, 2016 decision.
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant did not advance a relevant legal
argument not previously considered. On September 12, 2016 OWCP received appellant’s
request for reconsideration and his narrative statement. Appellant attributed his anxiety and
depression to issues related to the processing of his claim, his bankruptcy, and lost wages for 10
months due to his inability to work due to his employment injury. As noted, the Board does not
have jurisdiction over the merits of the case. This statement does not demonstrate a legal error
by OWCP or present a new and relevant legal argument. Dissatisfaction with FECA process is
not a compensable factor of employment absent error or abuse by the employing establishment in
the processing of the claim.6 This is a factual question.
The underlying issue in this case is whether appellant submitted sufficient evidence to
establish any compensable employment factors. A claimant may be entitled to a merit review by
submitting relevant and pertinent new evidence not previously considered.7 However, appellant
did not submit any relevant and pertinent new factual evidence establishing any compensable
work factor.
The Board finds, therefore, that appellant’s statement in support of reconsideration did
not establish legal error on a specific point of law or advance a relevant legal argument not
previously considered. Furthermore, appellant also failed to submit any relevant or pertinent
new evidence not previously considered.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal appellant requests that the Board review his medical records regarding his pain
and loss. He also argues that FECA system is broken. As noted above, the Board lacks
jurisdiction to review the merits of this case.

4

Id. at § 10.607(a).

5

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
6

See C.S., Docket No. 10-840 (issued April 25, 2011).

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 22, 2016 is affirmed.
Issued: July 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

